UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2103


FEQUIERE CHERY; MARIE     GUIRLENE     CHERY;    ANDROT   GUERLAIN
CHERY; ANN ENIVE CHERY,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2010              Decided:   November 1, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph   M.  Champagne,   Jr.,  Toms  River,  New   Jersey,  for
Petitioners. Tony West, Assistant Attorney General, Anthony W.
Norwood, Senior Litigation Counsel, Kathryn L. DeAngelis, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fequiere     Chery,    and      derivative          beneficiaries     Marie

Guirlene Chery, Androt Guerlain Chery and Ann Enive Chery, all

natives and citizens of Haiti, petition for review of an order

of the Board of Immigration Appeals dismissing their appeal from

the Immigration Judge’s denial of Fequiere Chery’s applications

for relief from removal.

              Petitioners       first    challenge         the     determination       that

Fequiere Chery failed to establish eligibility for asylum.                                To

obtain   reversal        of   a   determination           denying       eligibility      for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                      INS v. Elias-Zacarias, 502

U.S.   478,    483-84     (1992).        We       have   reviewed       the   evidence    of

record   and    conclude      that      Petitioners        fail    to    show   that     the

evidence compels a contrary result.

              Having     failed     to    qualify         for    asylum,      Petitioners

cannot   meet    the     more     stringent         standard      for    withholding      of

removal.      Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                        Next, we uphold the

finding below that Petitioners failed to demonstrate that it is

more likely than not that Fequiere Chery would be tortured if

removed to Haiti.         8 C.F.R. § 1208.16(c)(2) (2010).                    Finally, we

have   considered       Petitioners’       claim         that    translation     problems

                                              2
during the hearing amounted to a denial of due process, and

conclude that such claim lacks merit.             See Anim v. Mukasey, 535

F.3d 243, 256 (4th Cir. 2008).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             PETITION DENIED




                                      3